Citation Nr: 0304389	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  97-03 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for alopecia, currently 
evaluated as 30 percent disabling.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed a 30 percent rating 
for alopecia.  The veteran appeared at a hearing at the RO in 
September 1996.

The Board previously denied this claim in a January 1999 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court, in a May 2000 Order, vacated the January 1999 decision 
and remanded the case to the Board.  Thereafter, in January 
2001, the Board remanded the claim for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this claim has been obtained and associated with the record. 

2.  There is no competent evidence that shows the veteran's 
alopecia is productive of ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptional repugnancy.

3.  Under the revised law effective in August 2002, a 20 
percent evaluation is the maximum evaluation for alopecia.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
alopecia are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001); Diagnostic Codes 7830, 7831 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his alopecia because in addition to hair loss 
over all of his body, it is productive of odorous 
ulcerations, exfoliations, crustation, numbness and systemic 
manifestations, necessitated painful cutaneous surgery to 
open and drain lumps, was exceptionally repugnant, and 
impacted his employment.   

Factual Background 

Service medical records show that the veteran had a history 
of alopecia since April 1974 and was treated on several 
occasions during service.  The diagnosis was alopecia areata.  
In August 1975, the condition was described as having 
continued to progress to include skin and eyebrows, and total 
baldness in the last 9 or 10 months.  The impression was 
alopecia universalis.  In July 1977, the RO granted service 
connection for alopecia and assigned a 30 percent rating.  
The 30 percent rating has remained in effect since that time.  

At an October 1995 VA examination, the veteran reported 
complete hair loss at one time.  He now had patchy hair on 
the scalp, eyebrows, axilla, and pubic areas.  He complained 
of bumps on his skin.  He was treated with injections and 
excision of the cysts.  He not missed any work.  He was 
concerned from a cosmetic aspect about complete hair loss and 
bumps growing on his skin.  The examination showed alopecia 
universalis-like appearance although the veteran did have 
eyelashes and some eyebrow hair visible.  The scalp was 
glabrous partially as the result of shaving but largely due 
to alopecia areata.  On the scalp and elsewhere were 
subcutaneous nodules ranging in size from approximately 8 
millimeters to 2 centimeters.  Some had overlying 
hyperpigmentation.  The diagnosis was alopecia areata 
extensive approaching alopecia universalis and steatocystoma 
multiplex.  The examiner commented that the veteran's skin 
conditions were quite extensive.  Excision where desirable 
would not be required to address the steatocystoma multiplex.  
If all lesions of the steatocystoma were removed, the veteran 
would have numerous areas of scarring.

In December 1995, a private physician reported that the 
veteran had alopecia areata and chronic skin disease which 
caused significant cosmetic problems.  The veteran was very 
self-conscious and wore a hat all the time.  His job required 
him to be in contact with the public without wearing a hat.  
This has caused significant stress to him.  

During a RO personal hearing in September 1996, the veteran 
and his representative testified that the veteran's skin 
problems included hair loss, with ulcerations, exfoliations, 
crustation, numbness manifestations with systemic 
manifestations and was exceptionally repugnant.  The veteran 
added that it was repugnant at times and odorous.  The 
veteran stated that he had undergone cutaneous surgery the 
previous month to open up lumps and drain them and then 
stitch them together.  He testified that he had had these 
skin problems all over his body which were quite painful to 
have them surgically drained, and that they were disfiguring 
and made him feel inferior to the public.  He testified that 
his hair loss involved his whole body and that he had 
exfoliation, crusting and nervous manifestations.  He 
described different medications he took for his disorder and 
testified that his condition has impacted his employment.

The veteran received intermittent treatment at a VA 
outpatient clinic for several problems in 1995 and 1996, 
including his skin disorders.

During an October 1996 VA examination, the veteran complained 
of cysts all over his scalp and back and of acne-like 
lesions.  He was receiving treatment for these with Benzoyl 
Peroxide and antibiotics topically.  He had had a few of 
these excised.  He also complained of a rash on his feet and 
toenails occurring periodically and he thought that the 
fungus might be associated with his hair loss.  Examination 
revealed diffuse alopecia with only minimal villous hairs 
over the scalp and eyebrow areas as well as the groin and 
axilla.  There was no inflammation in the areas.  He had 
several cysts over his scalp that were compressible and a 
punctum that had easily expressible material.  He had two 
scars of the scalp from previous excision.  He had acneiform 
lesions on the back with two pustules.  The feet had mild KOH 
positive scale of the soles and KPH positive subungual debris 
of the great toenails on both feet.  The impression was 
alopecia universalis that occurred after traumatic freezing 
exposure in Germany, cysts of the scalp and acne on the back, 
and tinea pedis with onychomycosis.  The examiner commented 
that the hair loss was a chronic condition.  

Subsequently he continued to be treated at a VA outpatient 
clinic for various problems, including his skin disorders.

During a June 1998 VA examination, the veteran complained of 
hair loss for which steroid injections and topical 
medications would grow hair temporarily but not stay.  He 
also had a number of cystic lesions on the scalp, neck, under 
the arms and in the groin.  Examination revealed fairly 
normal scalp except for several epidural cysts present in 
several areas of the scalp.  The examiner suspected this 
would show trichilemmal cysts on histology examination.  The 
veteran had about half the normal amount of hair in the 
eyebrow area, and had relatively little hair on the face and 
over the total body surface.  He had a small cyst about 5-6 
mm in diameter on the dorsum of the penis and a cyst in the 
right axilla.  The impression was multiple epidermal cysts, 
consistent with a pathology diagnosis of steatocystoma 
multiplex, and rather severe alopecia areata, termed alopecia 
universalis.

VA medical records show that the veteran had excisions of the 
steatocystoma from various areas of the body on 1993, 1996 
and 2000.

During an August 2001 VA examination for skin diseases, the 
examiner noted alopecia universalis, with sparing of the 
lateral eyebrows and some of the eyelashes.  Essentially, 
there was no hair present on the scalp, arms or legs.  The 
examiner noted that the veteran also had had problems with 
cystic lesions, predominantly of his forehead, which he had 
had excised in the past.  The veteran reported that he had 
had about 10 of those removed, and the examiner noted that he 
saw some scarring of the anterior forehead and some dilated 
follicles in the forehead area as well. 
The examiner stated that there was no ulceration or extensive 
exfoliation or crusting.  The examiner opined that he did not 
believe that the steatocystoma was related to the alopecia 
universalis.  Regarding whether the alopecia resulted in 
systemic or nervous manifestations, the examiner noted that 
the veteran tended to complain of chronic itching of the 
scalp and other areas.  The veteran reported that the itching 
was the most bothersome problem for him and that he used 
Hydrocortisone.  The veteran stated that having no hair was 
not bothersome except that he would like to have eyebrows and 
a beard.  The examiner wondered if other conditions or 
disorder might be the cause of the itching.  The examiner 
further noted that the veteran had steatocystoma multiplex, 
but that this was ordinarily a hereditary disorder. 

At a January 2002 VA examination, the examiner stated that 
certainly there were variations in hair style and that the 
veteran did certainly stand out, and that more noticeable was 
the veteran's lack of eyebrows which made him look rather 
unusual.  The examiner stated he was hesitant, however, to 
label the veteran as exceptionally repugnant, and noted that 
there should be pictures in the claims file provided by the 
veteran.  Color photographs of the veteran's head accompanied 
the examination report and have been reviewed by the Board.  

In a June 2002 statement, a private physician noted that the 
veteran reported that there was no pain or bleeding with his 
alopecia or the cysts, that the veteran had had previous 
successful surgical excisions for epidermal cysts, and he had 
steatocystoma multiplex apparently treated with Accutane 
therapy.  The private physician summarized that the veteran 
had diagnoses of epidermal cyst, history of steatocystoma 
multiplex, and alopecia totalis.  The physician opined that 
it was unclear how or why the veteran was disabled by his 
hair loss, and that he did not see in what way it would make 
the veteran incapable of employment or cause the veteran more 
than a cosmetic problem.  The physician submitted medical 
literature concerning alopecia totalis.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining 
the current level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991). Ratings under the new criteria may not be made prior 
to the effective date of such criteria.  The veteran was 
advised of the revision.

Service connection was granted for alopecia by a July 1977 
rating decision, and a 30 percent rating was assigned.  While 
the Rating Schedule did not include criteria for rating the 
veteran's alopecia prior to the recent revision, the 
condition was evaluated analogous to eczema pursuant to 
Diagnostic Code 7806.  

Under the old version of Diagnostic Code 786, a 30 percent 
evaluation is warranted when there is manifestation of 
constant exudation or itching, extensive lesions, or marked 
disfigurement associated with eczema.  A 50 percent 
evaluation is warranted for eczema manifested by ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnancy. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  A Note to 38 C.F.R. § 4.118 
provides that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs.

Under the revised diagnostic criteria pertaining to skin 
disorders, the Board does not have to rely on an analogous 
rating code such as Diagnostic Code 7806, which pertains to 
dermatitis or eczema, because there are two diagnostic codes 
which specifically address alopecia.  Under Diagnostic Code 
7830, for scarring alopecia, a noncompensable rating is 
assigned for scarring alopecia affecting less than 20 percent 
of the scalp.  A 10 percent rating is assigned if the 
disorder affects 20 to 40 percent of the scalp.  A 20 percent 
rating is warranted if the disorder affects more than 40 
percent of the scalp.  Under Diagnostic Code 7831, for 
alopecia areata, a noncompensable rating is assigned with 
loss of hair limited to the scalp and face.  A 10 percent 
rating is warranted with loss of all body hair.  67 Fed. Reg. 
49590 (to be codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7830, 7831) (Effective August 30, 2002).

The evidence reflects that the veteran has alopecia 
universalis.  VA examinations and medical records from 1995 
to 2000 show complaints of cysts, bumps, and lesions on the 
veteran's body as well as loss of hair over most of the body.  
The diagnoses included multiple epidermal cysts, consistent 
with a pathology diagnosis of steatocystoma multiplex, and 
rather severe alopecia areata, termed alopecia universalis.  
VA medical records noted that the veteran had excisions of 
the steatocystoma from various areas of the body in 1996 and 
2000.  An August 2001 VA examination revealed sparing of the 
lateral eyebrows and some eyelashes with essentially no hair 
present on the scalp, arms or legs.  That examiner stated 
that there was no ulceration or extensive exfoliation or 
crusting involved with the alopecia.  The examiner opined 
that although the veteran complained of chronic itching of 
the scalp and other areas, the itching might be caused by 
another condition or disorder.  There is no other medical 
evidence relating the itching to the alopecia disability.  
There is also no other medical evidence relating any systemic 
or nervous manifestations to the alopecia disability.  
Additionally, the examiner opined that the veteran's 
condition involving cystic lesions diagnosed as steatocystoma 
multiplex was not related to the alopecia universalis, as the 
steatocystoma multiplex was ordinarily hereditary.  Moreover, 
there is no other competent evidence that the steatocystoma 
is a manifestation of, or is caused or aggravated by, the 
veteran's service-connected alopecia.  Accordingly, the Board 
finds that the evaluation must relate only to the veteran's 
service-connected alopecia disability.

The Board notes that the veteran's alopecia is rated as 30 
percent disabling under Diagnostic Code 7806.  Under the 
revised criteria, the maximum rating assignable pursuant to 
Diagnostic Codes 7830 or 7831 is 20 percent.  Thus, an 
evaluation in excess of 30 percent under the revised criteria 
is not feasible.  Therefore, the Board finds that the old 
version of the code is more favorable to the veteran in this 
case.

With respect to the old criteria, while the veteran has 
alopecia universalis involving several areas of his body, 
with complaints of itching, there has been no medical 
evidence submitted which indicates there is ulceration or 
extensive exfoliation or crusting, or of systemic or nervous 
manifestations.  While the alopecia may present some 
disfigurement, there is no competent evidence of record that 
indicates the condition is exceptionally repugnant.  In fact, 
at a recent VA examination, the examiner remarked that he was 
hesitant to describe the veteran's skin disorder as 
exceptionally repugnant.  Moreover, the veteran's private 
physician, in a 2002 statement, stated that he was unclear as 
to how or why the veteran was disabled by his hair loss, and 
that he did not see in what way it would make the veteran 
incapable of employment or cause the veteran more than a 
cosmetic problem.  Again, the skin condition was described as 
unusual, but not exceptionally repugnant.  Here, the Board 
notes that the 30 percent rating assigned in effect already 
reflects a markedly disfiguring disorder.   

Based on review of the evidence of record including photos, 
testimony, statements, and medical evidence, the Board 
concludes that the preponderance of the evidence does not 
support an evaluation in excess of 30 percent for the 
veteran's alopecia.  Accordingly, the claim is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by a statement of the case, the January 1999 Board 
decision, January 2001 Remand, a May 2002 statement of the 
case and an October 2002 letter from the Board.  In 
particular, the October 2002 letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  These documents further advised the veteran that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
October 2002 letter also advised the veteran of the change in 
the law with respect to skin disorder.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA and 
private clinical records, and VA examination reports.  
Moreover, the veteran was provided the opportunity to present 
his case at a hearing at the RO.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased rating in excess of 30 percent 
for alopecia is denied.



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

